DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-6,9-11 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1, 9 and 10: 
Regarding claim 4, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that an extendable display structure comprising a hollow base, a flexible display that wound around an outer periphery of at least one rotating shaft, the rotating shaft is rotatably disposed on the driving component, can move out of a side of the main base preferentially and form linkage, and when the driving component, in linkage with the rotating shaft, moves to the outside of the main base along the guiding component, and the two driving components are provided in the main base . and when the two driving components, in linkage with the first rotating shaft and the second rotating shaft, respectively, move out of the main base along the forward guiding component and the backward guiding component, the flexible screen can be gradually released from the peripheries of the first rotating shaft and the second rotating shaft to be extended outwards, wherein the main base is provided pivotably with first side wings on two sides of the first hollow part, respectively, the two first side wings can 
Regarding claim 9, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that an extendable display structure comprising a hollow base, a flexible display that wound around an outer periphery of at least one rotating shaft, the rotating shaft is rotatably disposed on the driving component, can move out of a side of the main base preferentially and form linkage, and when the driving component, in linkage with the rotating shaft, moves to the outside of the main base along the guiding component, and the two driving components are provided in the main base . and when the two driving components, in linkage with the first rotating shaft and the second rotating shaft, respectively, move out of the main base along the forward guiding component and the backward guiding component, the flexible screen can be gradually released from the peripheries of the first rotating shaft and the second rotating shaft to be extended outwards, wherein the two driving components are respectively provided with two parallel main holders, the first 4Application No. 16/772,836 rotating shaft and the second rotating shaft are respectively provided pivotably with a rotating shaft holder proximate to two ends, the rotating shaft holder of the first rotating shaft is pivotably connected with the two main holders of one of the driving components, the rotating shaft holder of the 
Regarding claim 10, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that an extendable display structure comprising a hollow base, a flexible display that wound around an outer periphery of at least one rotating shaft, the rotating shaft is rotatably disposed on the driving component, can move out of a side of the main base preferentially and form linkage, and when the driving component, in linkage with the rotating shaft, moves to the outside of the main base along the guiding component, and the two driving components are provided in the main base . and when the two driving components, in linkage with the first rotating shaft and the second rotating shaft, respectively, move out of the main base along the forward guiding component and the backward guiding component, the flexible screen can be gradually released from the peripheries of the first rotating shaft and the second rotating shaft to be extended outwards, wherein the two driving components are respectively provided with two parallel main holders, the first rotating shaft and the second rotating shaft are respectively provided pivotably with a rotating shaft holder proximate to two ends, the rotating shaft holder of the first rotating shaft is pivotably connected with the 
Regarding claims 5-6, these claims are allowed based on their dependence on the allowable independent claim 4 discussed above.
Regarding claim 15, this claim is allowed based on their dependence on the allowable independent claim 9 discussed above.
Regarding claim 11, this claim is allowed based on their dependence on the allowable independent claim 10 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 9:00 am-5:30 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S. S/



	
	/HUNG S. BUI/           Acting Patent Examiner, 2841/2800